                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION



BRIAN JOSEPH MCCARTHY,

              Petitioner,                                  Case No. 2:17-CV-126

v.                                                         HON. GORDON J. QUIST

MITCH PERRY,

              Respondent.
                                   /

                                  ORDER ADOPTING
                            REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Timothy P. Greeley’s December 3, 2018, Report

and Recommendation recommending that Petitioner’s petition for writ of habeas corpus be denied

and that the Court deny Petitioner a certificate of appealability. The Report and Recommendation

was duly served on Petitioner on December 4, 2018. No objections have been filed pursuant to 28

U.S.C. § 636(b). Therefore the Court will adopt the Report and Recommendation.

       THEREFORE, IT IS HEREBY ORDERED that the December 3, 2018, Report and

Recommendation (ECF No. 7) is approved and adopted as the Opinion of the Court, and Petitioner’s

habeas petition (ECF No. 1) is DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

       A separate judgment will enter.

       This case is concluded.

Dated: January 10, 2019                                  /s/ Gordon J. Quist
                                                        GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE
